[Cite as Disciplinary Counsel v. McCord, 2015-Ohio-3910.]




                         DISCIPLINARY COUNSEL v. MCCORD.
          [Cite as Disciplinary Counsel v. McCord, ___ Ohio St.3d ___,
                                    2015-Ohio-3910.]
(No. 2008-1785—Submitted September 15, 2015—Decided September 28, 2015.)
                           ON PETITION FOR REINSTATEMENT.
                                ____________________
        {¶ 1} This cause came on for further consideration upon the filing on
November 26, 2014, of a petition for reinstatement by respondent, Michael
McCord, Attorney Registration No. 0020304. In accordance with former
Gov.Bar R. V(10)(F), respondent's petition for reinstatement was referred to
the Board of Commissioners on Grievances and Discipline.1 The board filed
its final report in this court on August 10, 2015, recommending that respondent
be reinstated to the practice of law in Ohio. No objections to the final report
were filed, and this cause was considered by the court.
        {¶ 2} Upon consideration thereof, it is ordered by this court that the
petition for reinstatement of respondent is granted and that respondent,
Michael McCord, last known address in Columbus, Ohio, is reinstated to the
practice of law in Ohio.
        {¶ 3} It is further ordered by the court that respondent be taxed the costs
of these proceedings in the amount of $2,872.90, less the deposit of $500.00,
for a total balance due of $2,372.90 payable, by cashier’s check or money
order, by respondent on or before 90 days from the date of this order. If costs
are not paid on or before 90 days from the date of this order, interest at the rate



1
  Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline was
renamed the Board of Professional Conduct. See, Gov.Bar R. V(1)(A), 140 Ohio St.3d, CII.
                              SUPREME COURT OF OHIO




of 10% per annum will accrue until costs are paid in full. It is further ordered
that if costs are not paid in full on or before 90 days from the date of this order,
the matter may be referred to the Attorney General for collection and
respondent may be found in contempt and suspended until all costs and accrued
interest are paid in full. It is further ordered that respondent is liable for all
collections costs pursuant to R.C. 131.02 if the debt is certified to the Attorney
General for collection.
        {¶ 4} It is further ordered by the court that within 90 days of the date
of this order respondent shall reimburse any amounts that have been awarded
against respondent by the Lawyers’ Fund for Client Protection pursuant to
Gov.Bar R. VIII(7)(F). It is further ordered by the court that if after the date
of this order the Lawyers’ Fund for Client Protection awards any amount
against respondent pursuant to Gov.Bar R. VIII(7)(F), respondent shall
reimburse that amount to the Lawyers’ Fund for Client Protection within 90
days of the notice of such award.
        {¶ 5} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings. All case documents are subject to Sup.R. 44 through 47
which govern access to court records.
        {¶ 6} It is further ordered that the clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that
publication be made as provided for in Gov.Bar R. V(17)(D)(2).
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ________________________




                                           2